Order entered December 11, 2019




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-19-01291-CV

                                IN RE JANECIA WATT, Relator

                       On Appeal from the 304th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. JC-19-00707

                                              ORDER
        Before the Court is relator’s October 23, 2019 petition for writ of mandamus. We request

that the real party in interest and respondent file their responses, if any, to the petition for writ of

mandamus by December 23, 2019.


                                                         /s/    DAVID L. BRIDGES
                                                                JUSTICE